DETAILED ACTION

Response to Arguments
Applicant's arguments filed 20 July 2021 have been fully considered but they are not persuasive. 
Applicant submits that Ruehlow et al. (US Pat No 6,412,478) does not disclose an acceleration route that is connected to a downstream side of the first route and has a smaller channel cross-sectional area than the first route.
The Examiner argues that the “first route” of claim 1 is through Ruehlow’s opening 52, and the “acceleration route” is under Ruehlow’s flap 58.
Ruehlow does not show at least an acceleration route as set forth in claim 1. In reference to Ruehlow’s Figs. 1 and 2, if the opening 52 is a part of the first route, then the cross-sectional area of the opening 52 is certainly smaller than just under the flap 58 (the alleged acceleration route) where the blow-by gas spread into a broader chamber.
In the Office Action, the flap 58 is confused with the check valve 56 but Applicant assumes the flap 58 is meant to be referenced. The check valve 56 includes the flap 58 and the connectors 60a and 60b to allow the flap 58 to pivot between a closed position and an open position.
Moreover, as evidence, in Fig. 2, the cross-sectional area of the opening 52 is shown as enclosed dotted lines and is shown to be smaller than the area of the flap 58. This is in direct contrast to the language of claim 1: “an acceleration 
Examiner asserts: 
Firstly, that the first route (or “through opening 52”), for the purposes of examination, is to be considered only the portion of the flow path “encircled” by the edges of opening 52. See imagine immediately below:
 
    PNG
    media_image1.png
    309
    357
    media_image1.png
    Greyscale
 
Nextly, the acceleration route (or “under flap 56”), for the purposes of examination, is to be considered the portion under the flap downstream of opening 52 (see immediately below for clarification).

    PNG
    media_image2.png
    285
    318
    media_image2.png
    Greyscale

Considered as such, the limitation “an acceleration route that is connected to a downstream side of the first route and has a smaller channel cross-sectional area than the first route” is met.
In other words, the cross-section of the first route, is the cross-section of the whole opening 52 as viewed from “the top” as in Fig 2; and the cross-section of the acceleration route would be the cross-section of the “height” (as viewed in Fig 1) of the tip of the flap over the opening 52 by the “into the page width” of opening 52.
Finally, and separately, while check valve 56, being a reed valve consists generally of just flap portion 58, for the purposes of clarification, the part number is corrected in the rejection below from 56 to 58 but is NOT intended to be considered a modification to the spirit or original meaning of the rejection.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruehlow et al. (US Pat No 6,412,478).
In regard to claim 1, Ruehlow discloses a breather device (Title) that separates engine oil contained in blowby gas (Abstract), the breather device comprising:
a first route (through opening 52) through which the blowby gas flows (see flow arrows in Figs 1 and 2);
an acceleration route (under flap 58) that is connected to a downstream side of the first route (22 flow arrows) and has a smaller channel cross-sectional area than the first route (see Figs 1 and 2);
a branching route (where flow splits against 108) that is connected to a downstream side of the acceleration route (see flow arrows), includes a wall portion (108) that is orthogonal to the acceleration route (best seen in Fig 2), and is branched into two routes by the wall portion (wall 108 extending into 110 and 112); and
a turn-back route (where flow wraps around against walls 110 and 112, and specifically 110 for the purposes of addressing the claims) that is connected to one of the branched routes (see Fig 2) of the branching route and is turned back in a manner to be parallel to the acceleration route (see Fig 2) and to have a reverse advancing direction from that of the acceleration route (“right to left” vs “left to right” in the perspective of Figs 1 and 2).
In regard to claim 2, Ruehlow discloses the device of claim 1, further comprising:
a portion in which an advancing direction of the route is changed by 90 degrees (where the flow passing along 110 turns 90 degrees around portion 110a), wherein
outer wall portions (the L-shaped section of 96) constituting the portion are constructed of two wall portions that are orthogonal to each other and are connected to each other (one portion of 96 being perpendicular to the bulk of 110a and the other being perpendicular to the bulk of 110).
In regard to claim 3, Ruehlow discloses the device of claim 1, further comprising a merging route (66, seen in Fig 1) that is formed on a downstream side of the branching route and that merges the two branched routes of the branching route (combining the flow and eventually guiding it all together to exit 51).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but appear that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JACOB M AMICK/Primary Examiner, Art Unit 3747